Citation Nr: 0527748	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1970, including in Guam from December 1966 to October 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran and his brother testified in support of this 
claim at a hearing held at the RO before the undersigned in 
May 2004.  In September 2004, the Board remanded this claim 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his  claim.  

2.  Diabetes mellitus is related to the veteran's active 
service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the VCAA by providing the veteran adequate notice and 
assistance with regard to his claim.  Regardless, given that 
the decision explained below represents a full grant of the 
benefit being sought on appeal, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 



Analysis of Claim

In multiple written statements submitted during the course of 
this appeal and during his personal hearing, the veteran 
alleged that he developed diabetes mellitus as a result of 
his exposure to herbicide agents while serving on active duty 
in Guam.  His military occupational duties as an aircraft 
maintenance specialist allegedly required him to work in an 
air field, the perimeter of which was continuously brown due 
to herbicide spraying every three months.  The veteran also 
alleges that he recalls seeing storage barrels at the edge of 
the base, which he now knows housed herbicides.  Following 
discharge, Anderson Air Force base in Guam, where the veteran 
was stationed, underwent an environmental study, which showed 
a significant amount of dioxin contamination in the soil and 
prompted the federal government to order a clean up of the 
site. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004); see also 38 U.S.C.A. § 1116(f), as 
added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records reflect that, during 
service, the veteran did not report herbicide exposure.  In 
addition, he did not receive treatment for and was not 
diagnosed with diabetes mellitus.  His DD Form 214, DD Form 7 
and Airmen Performance Reports dated in March 1968 and 
October 1968, however, confirm that he had active service 
from December 1966 to December 1970, including at Anderson 
Air Force base in Guam from December 1966 to October 1968.  

He has submitted copies of articles indicating that Agent 
Orange may have been stored and/or used on Guam from 1955 to 
the late 1960s, which is the time period during which the 
veteran served there.  These articles also reflect that in 
the 1990s, the Environmental Protection Agency listed 
Anderson Air Force base as a toxic site with dioxin 
contaminated soil and ordered clean up of the site.  Given 
this evidence, particularly, the articles reflecting the 
latter information, and the veteran's testimony, which is 
credible, the Board accepts that the veteran was exposed to 
herbicides during his active service in Guam.  

The veteran did not serve in Vietnam; therefore, he is not 
entitled to a presumption of service connection for his 
diabetes mellitus under the aforementioned law and 
regulations governing claims for service connection for 
disabilities resulting from herbicide exposure.  As 
previously indicated, however, the veteran may be entitled to 
service connection for this disease on a direct basis if the 
evidence establishes that his diabetes mellitus is related to 
the herbicide exposure.

Post-service medical evidence indicates that, since 1993, the 
veteran has received treatment for, and been diagnosed with, 
diabetes mellitus.  One medical professional has addressed 
the question of whether this disease is related to such 
exposure.  In June 2005, a VA examiner noted that the veteran 
had had the disease for 12 years, had no parental history of 
such a disease, and had served in Guam, primarily in an air 
field, which was often sprayed with chemicals.  She diagnosed 
diabetes type 2 and opined that this disease was 50 to 100 
percent more likely than not due to the veteran's exposure to 
herbicides between January 1968 and April 1970, when he 
served as a crew chief for the 99th bomb wing on the ground 
and tarmac.  She explained that such exposure, rather than 
hereditary factors, better explained the cause of the disease 
given that the veteran's parents did not have diabetes.   

As the record stands, there is no competent medical evidence 
of record disassociating the veteran's diabetes mellitus from 
his in-service herbicide exposure or otherwise from his 
active service.  Relying primarily on the VA examiner's 
opinion, the Board thus finds that diabetes mellitus is 
related to the veteran's service.  Based on this finding, the 
Board concludes that diabetes mellitus was incurred in 
service.  Inasmuch as the evidence supports the veteran's 
claim, that claim must be granted.


ORDER

Service connection for diabetes mellitus secondary to 
herbicide exposure is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


